Citation Nr: 1019160	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical segment of the spine.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar segment of the spine.

6.  Entitlement to service connection for a right knee 
disability, to include arthritis.

7.  Entitlement to service connection for disabilities of the 
feet, to include arthritis.

8.  Entitlement to service connection for disabilities of the 
hands, to include arthritis.

9.  Entitlement to service connection for disabilities of the 
wrists, to include arthritis.

10.  Entitlement to service connection for disabilities of 
the elbows, to include arthritis.

11.  Entitlement to service connection for a disability of 
the right shoulder, to include arthritis.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a urinary tract 
disability.

15.  Entitlement to service connection for residuals of a 
burn to the right middle finger.

16.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include anxiety, depression, 
and dysthymia.

17.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.

18.  Entitlement to service connection for a right eye 
disability, to include a hordeolum of the right eyelid.

19.  Entitlement to service connection for residuals of 
anthrax vaccination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
September 1985 to January 1986, and on active duty from 
January 1987 to January 1989.  She had additional inactive 
duty training (INACDUTRA) status at various times prior to 
separation in October 2000.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, that denied service connection for multiple claimed 
disabilities.  This appeal also arises from a July 2006 
rating decision that denied service connection for residuals 
of anthrax vaccination.  The Board previously remanded the 
case for development in June 2004 and October 2009.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2010.  A transcript of that hearing is 
in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  The Veteran was adequately notified of the 
provisions of the VCAA and how it applied to her claims.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held that the threshold is low when determining 
whether the evidence "indicates" that a current disability 
"may be associated" with military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

A preliminary review of the claims file indicates that these 
claims require additional development.  The Veteran should be 
provided a VA general medical examination for an opinion as 
to the etiology for each of the claimed medical disorders and 
a VA psychiatric examination for an opinion as to the 
etiology for any present psychiatric disorders.  Therefore, 
the Board finds that additional development is required.

The Veteran also testified in February 2010 that she 
continued to receive treatment from the emergency room at the 
Huntsville Hospital.  The most recent treatment records in 
the claims file from this facility are dated in July 2004.  
In February 2004, the Veteran also provided a VA 21-4142 for 
VA assistance in obtaining records from the Mental Health 
Center of Madison County and there is no indication of any VA 
action as to this matter.  As it appears that there are 
additional outstanding relevant medical records, additional 
efforts as to these matters are required.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who have treated her 
for the issues remaining on appeal.  She 
should be specifically requested to 
either provide copies of, or the 
necessary authorization for VA to obtain, 
all pertinent treatment records for the 
Veteran from the Huntsville Hospital 
dated since July 2004 and from the Mental 
Health Center of Madison County.

After the Veteran has signed the 
appropriate releases, all identified 
pertinent records should be obtained and 
associated with the claims folder.  
Attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be scheduled for a 
VA general medical examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that any of the 
claimed medical disorders on appeal were 
incurred or aggravated during or as a 
result of service.  A specific history 
for each of the claimed medical disorders 
should be reported.

All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for a 
VA examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that she has an 
acquired psychiatric disorder, to include 
PTSD, as a result of service or as to 
whether any pre-existing psychiatric 
disorder was aggravated beyond the normal 
progress of the disorder during active 
service.  An opinion should also be 
provided as to whether the evidence of 
record indicates that a personal assault 
occurred.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD, revised on 
April 2, 2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.  

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and her representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


